COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                               '
                                                               No. 08-12-00190-CR
                                               '
                                                                   Appeal from
                                               '
 EX PARTE: ANGEL ROMERO                                         384th District Court
                                               '
                                                             of El Paso County, Texas
                                               '

                                               '               (TC # 20100D01732)


                                 MEMORANDUM OPINION

       Angel Romero is attempting to appeal an order denying his application for writ of habeas

corpus. We dismiss the appeal for want of jurisdiction.

                                   FACTUAL SUMMARY

       In 2010, Romero waived his right to a jury trial and entered a negotiated plea of guilty to

the offense of aggravated kidnapping (Count I), sexual assault (Count II), aggravated assault

w/deadly weapon (Count IV), assault family/household member impede breath/circulation

(Count V), assault family/household member w/previous conviction (Count VI). In exchange for

Romero’s plea of guilty, the State recommended that he be sentenced to imprisonment for a term

of twenty years on each count. The trial court followed the plea bargain. On April 9, 2012,

Romero filed a writ of habeas corpus pursuant to Article 11.07 of the Code of Criminal

Procedure. On May 30, 2012, the Court of Criminal Appeals denied the writ application.

Romero filed notice of appeal.

                                           JURISDICTION

       A writ of habeas corpus brought pursuant to Article 11.07 of the Code of Criminal
Procedure is the exclusive procedure available to an applicant seeking relief from a felony

judgment imposing a penalty other than death.           See TEX.CODE CRIM.PROC.ANN. art.

11.07(1) (West Supp. 2012). Article 11.07 specifically provides that: “After conviction the

procedure outlined in this Act shall be exclusive and any other proceeding shall be void and of

no force and effect in discharging the prisoner.” TEX.CODE CRIM.PROC.ANN. art. 11.07(5).

Further, the writ is returnable to the Court of Criminal Appeals.                      TEX.CODE

CRIM.PROC.ANN. art. 11.07(3)(a). This Court does not have jurisdiction to entertain a post-

conviction felony habeas application or the purported appeal of a trial court’s ruling on such an

application.       See   Ater   v.   Eighth   Court     of   Appeals,   802 S.W.2d 241,   243

(Tex.Crim.App.1991)(orig. proceeding); Ex parte Mendenhall, , 209 S.W.3d 260, 261

(Tex.App.--Waco 2006, no pet.). We dismiss the appeal for want of jurisdiction.


November 14, 2012                     _______________________________________________
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)




                                                  -2-